Exhibit 10.1 ASSET PURCHASE AGREEMENT THIS AGREEMENT is made and entered into this 11th day of January, 2016 (the “ Effective Time ”), by and between SPIRE CORPORATION, a Massachusetts corporation (“ Seller ”), and ETERNAL SUN USA, LLC, a Massachusetts limited liability company or its assignee (“ Buyer ”). WITNESSETH WHEREAS, Seller is a global technology and equipment supplier to the photovoltaic (PV) industry; and WHEREAS, subject to the terms and conditions set forth in this asset purchase agreement (the “ Agreement ”), the parties have reached an understanding with respect to the sale by Seller and the purchase by Buyer of substantially all of the assets related to the Seller’s Sun Simulator technology (the “ Product Line ”), all of the foregoing as more particularly set forth herein. NOW THEREFORE, the parties agree as follows: 1.
